DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 30 April 2019.  Claims 1 – 20 are pending and currently being examined.  With reference to Section 112 (f), it will be assumed that presence of the phrase “means for” in any of the claims invokes Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.  Further, it will be assumed that absence of the phrase “means for” in any of the claims does not invoke Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrase “the outlet of the nozzle is laterally offset from the flow axis and is axially overlapped by the vane” is indefinite because the outlet (120 in Figure 5) is distanced from the vane (118) and is therefore not overlapped by the vane.  Further, the specification does not provide a standard to ascertain the difference between a simple “overlap” versus “axially overlapped”, therefore it will be assumed that the claim is to an overlap between the nozzle and the vane.
In Re Claims 3 and 20, the phrase “nozzle is first nozzle” is a cyclical definition which uses the term being defined in its definition. 
In Re Claim 5, the scope of the term “nozzle” is not clear (see claim 3 discussion above).  The specification defines a first nozzle and a second nozzle but is not clear which of these is the “nozzle” as claimed, especially since label (116) and (120) in Figure 5 appear to reference the same element referred to ambiguously as “nozzle” and “outlet”.
In Re Claim 6, the claim improperly depends on itself (“recited in claim 6”).  For the purpose of analysis, it will be assumed that this claim depends on claim 5.  Further, the position of the first tine and second tine relative to the flow axis is inconsistent with the phrase “axially opposite”.
In Re Claim 8, “the first nozzle” and “the second nozzle” lack antecedent basis.
In Re Claims 13, 14 and 18, “the outlet portion” lacks antecedent basis.
In Re Claim 14 and 18, “the inlet portion” lacks antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stingelin (US Patent 3,608,274 A).

    PNG
    media_image1.png
    329
    729
    media_image1.png
    Greyscale

In Re Claim 1, Stingelin discloses an aspirator (Column 1, Line 26: “device for pumping fluids”) for an evacuation assembly (intended use recitation does not structurally distinguish over the prior art), comprising: 
a duct (10) defining a flow axis (central axis through the Figure 1 depiction extending from the inlet opening 12 to the outlet opening 14) with an upstream portion (12) and a downstream portion (14); a vane (Figure 2) spanning the upstream portion of the duct; and a nozzle (26, 28 – there are three such nozzles depicted in Figure 2) with an outlet (28) supported by the vane and positioned within the upstream portion of the duct, wherein the outlet of the nozzle is laterally offset from the flow axis (Figure 2 depicts three outlets/nozzles, the two nozzles closest to the ends of the vane 20 are laterally offset from the center of the vane and therefore are laterally offset from the flow axis) and is axially overlapped by the vane (Figure 2 depicts that the vane overlaps the nozzles/outlets) to limit resistance to a primary gas flow entering the duct through the outlet of the nozzle (the entire vane is upstream from the outlet of the nozzle and therefore provides no obstacles to the flow from the outlet that proceeds downstream to the mixing chamber and subsequently to the outlet).

In Re Claim 15, the middle of the depicted vanes (20) in Figure 1 divide the entrance (12) into the upstream portion of the duct into a first secondary air inlet (on one side of the vane) and a second secondary air inlet (on the other side of the vane).


Claims 1, 3, 4, 5, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neil (US Patent 2,892,582 A).

    PNG
    media_image2.png
    531
    643
    media_image2.png
    Greyscale

In Re Claim 1, with reference to the annotated figure above, Neil discloses An aspirator (Column 1, Line 23: “jet pump”) for an evacuation assembly (intended use recitation does not structurally distinguish over the prior art), comprising: 
a duct (3, 4, 5) defining a flow axis (central axis through the Figure 1 depiction, the label 15 points to an arrow which is collinear with the flow axis) with an upstream portion (3) and a downstream portion (4); a vane (16 and 11 COMBINED) spanning the upstream portion of the duct (the two depicted struts 16 form the end portions of the vane, and the 

In Re Claim 3, the nozzle is first nozzle (labeled 12 in the figure) and further comprising a second nozzle (labeled 10 in the figure), the second nozzle arranged on a side of the flow axis (15) opposite the first nozzle as depicted.

In Re Claim 4, the aspirator has ONLY two nozzles (labeled 12 and 10 in the figure) having two outlets (17 and 13 respectively).

In Re Claim 5, manifold (12, 10, 11, 9) couples the nozzle (17, 13) to the vane (16).

In Re Claim 6, the manifold has a first tine portion (labeled 12 in the figure) and a second tine portion (labeled 10 in the figure) located on a side of the flow axis axially opposite the first tine portion.

In Re Claim 8, the first nozzle (17) is seated within the first tine portion (12), wherein the second nozzle (13) is seated with the second tine portion (10).

In Re Claim 15, the designated vane (16 and 11 COMBINED) in the figure divide the entrance (junction of 1 and 3) into the upstream portion of the duct into a first secondary air inlet (on one side of the vane) and a second secondary air inlet (on the other side of the vane).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 13, 14, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (US Patent 2,892,582 A) in view of Renz (PG Pub US 20100266424 A1).

In Re Claim 2, Neil as applied to Claim 1 does not explicitly disclose that the nozzle is a converging-diverging type nozzle.
Nevertheless, Renz discloses a nozzle (40) having a converging-diverging outlet (42, a careful examination reveals a converging section followed by a diverging section at the tip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the outlet of Neil such that it has a converging-diverging section as taught by Renz for the purpose of increasing the speed of the gas flow to supersonic speeds.

In Re Claims 9 and 10, Neil does not disclose a union for a compressed gas source as claimed.
Nevertheless, Renz discloses a union (16) for connecting a compressed gas source (14) to the nozzle, wherein the union is arranged upstream of the upstream portion of the duct (34), and wherein union is arranged along the flow axis defined by the duct.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the stem (9) of Neil to incorporate a union for a compressed gas source as taught by Renz for the purpose of efficiently generating the high pressure fluid required by the jet pump of Renz.


In Re Claim 13, Neil does not disclose an inflatable body as claimed.
Nevertheless, Renz discloses an inflatable body (46) connected to the outlet portion of the duct (54) and in fluid communication with the upstream portion (62, 22 in Figure 3) of the duct (Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to connect the jet pump of Neil to inflate the inflatable body of Renz because the pump does not have any moving parts which could wear over time.

In Re Claim 14, the Abstract of Renz discloses an aspirator for an aircraft evaluation slide.

In Re Claim 16, Neil does not disclose that the vane has a u-shaped profile.

    PNG
    media_image3.png
    769
    645
    media_image3.png
    Greyscale

Nevertheless, with reference to the annotated Figure 2 above, Renz discloses that the vane has a u-shaped profile (see element designated by the shaded area above) with a base segment (annotated above) and opposed edge segments (vertical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the u-shaped vane as taught by Renz to support the nozzle of Neil for the purpose of simplifying the vane (the vane of Neil has two struts 16).

In Re Claim 18, Neil and Renz as applied to Claims 5, 6, 10, 13 and 14 discloses all the claimed limitations.

In Re Claim 19, Neil and Renz as applied to Claims 16 and 18 discloses all the claimed limitations.

In Re Claim 20, Neil and Renz as applied to Claims 2, 3, 4 and 18 discloses all the claimed limitations.


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stingelin (US Patent 3,608,274 A) in view of Neil (US Patent 2,892,582 A).

In Re Claim 4, Stingelin does not explicitly limit the number of nozzles to two.
Nevertheless, Neil discloses that the aspirator has ONLY two nozzles (labeled 12 and 10 in the figure) having two outlets (17 and 13 respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to reduce the number of nozzles of Stingelin to only two that are arranged on opposite sides of the flow axis as taught by Neil for the purpose of simplifying the vane.


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neil (US Patent 2,892,582 A) in view of Carter (US Patent 1,936,246 A).

In Re Claim 7, Neil discloses that the manifold has a bident shape (two tines/prongs 12 and 10) with segments (legs 11 of the V shape) coupling the first and second tine portions to a stem portion (9), the stem portion seated in the vane (because the legs 11 have been designated to be part of the vane).  However, Neil does not disclose that the legs (segments) (11) are arcuate shape.
Nevertheless, Carter discloses a manifold (11, 8) coupled to a nozzle (9), the manifold has an arcuate segment (8) as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the legs (segments) of Neil such that they are arcuate shape as taught by Carter for the purpose of streamlining the flow and avoiding sharp transitions.


Claims 11, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stingelin (US Patent 3,608,274 A) in view of Renz (PG Pub US 20100266424 A1).

In Re Claim 11, Stingelin does not disclose that the downstream section has a flow area with a round shape.
Nevertheless, Figure 3 of Renz discloses a duct wherein the upstream portion (62) of the duct has a flow area with a rectangular shape (just like the Stingelin reference), wherein the downstream portion (labeled 54 in Figure 2) of the duct has a flow area with a round shape, and wherein the duct further comprises a transition portion (22) coupling the downstream portion to the upstream portion, the transition portion (i.e. the portion that label 22 points to in Figure 3) transitioning from a flow area with rectangular shape on an upstream end to a flow area with a round shape on the downstream end of the transition portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the downstream portion of the duct of Stingelin such that it has a flow area with a round shape as taught by Renz because the shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04, Section IV-B).

In Re Claim 12, the outlet (28) of Stingelin is clearly located upstream of the transition portion (16) of the duct.

In Re Claim 17, height, width, diameter and length as it relates to a duct are well known result effective variables (see the Pertinent Prior Art section of the office action for evidence thereof.  The claimed dimensions of height, width, diameter and length would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held that discovering the optimum value of a result effective variable involves routine skill in the art – MPEP 2144.05 (II-A/B).

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Scothern (PG Pub US 20190345874 A1) suggests that length, width, height and diameter are result effective variables for a duct (paragraphs [0123], [0008], [0017], [0125]).  Heise (US Patent 5,496,152 A) suggests that length, width, height and diameter are result effective variables for a duct (Column 2, Lines 35 – 41).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746